Citation Nr: 0534141	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-13 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1952 to February 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2005.  

Pursuant to a September 2005 Motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).  

The issue of service connection for tinnitus is addressed in 
the REMAND portion of this document and is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  




FINDINGS OF FACT

The currently demonstrated bilateral hearing loss is shown as 
likely as not to be due to the exposure to acoustic trauma 
during the veteran's period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by  a bilateral hearing loss is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The February 1956 separation examination indicates that the 
veteran had 15/15 whispered voice hearing and 15/15 spoken 
voice hearing in both ears.  

A September 1976 private medical report indicates that the 
veteran complained of right ear high-pitched constant 
tinnitus, since childhood.  It was noted that the veteran 
worked for an airline and used ear protection.  

An audiogram showed normal hearing through 1000 hertz, and a 
30-decibel sensorineural hearing loss at 2000 and 4000 hertz, 
with excellent recovery at 8000 hertz.  The impression was 
that of sensorineural hearing loss, bilateral, acoustic 
trauma.  

The July 2003 VA examination indicates that the veteran's 
claims file was reviewed.  The veteran complained that he 
could not hear or understand the spoken word.  He reported 
that it was most difficult for him to hear when there was 
background noise and when he was not looking at the speaker.  

The veteran reported that he was exposed to noise from 40-
millimeter guns while in service.  He remembered an incident 
in which the noise was so loud in his right ear that he could 
not hear for a few days.  He stated that the onset of the 
left ear hearing loss was between 10 and 15 years ago.  

The veteran stated that, after service, he used ear 
protection on the job and was not exposed to any recreational 
noise after discharge.  

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
60
80
105
95
LEFT
10
35
55
70
105

Speech audiometry revealed speech recognition ability of 28 
percent in the right ear and of 80 percent in the left ear.  

The diagnosis was that of severe sensorineural hearing loss 
of the right ear and moderately severe sensorineural hearing 
loss of the left ear.  The examiner opined that it was not 
likely that the veteran's hearing loss was the result of any 
activity during military service because a hearing test in 
1976 had been normal.  

The examiner stated that the veteran was unable to work in 
any environment in which acute hearing was required.  

It was noted that even with wearing hearing aids, the veteran 
had significant difficulty in understanding the spoken word 
unless he was looking at the speaker and was in a quiet 
environment.  

At the September 2005 hearing, the veteran testified that he 
was exposed to gunfire during his military training.  He 
stated that, at one point he lost his hearing, and the 
hearing returned in his left ear, but did not return in his 
right ear.  


Law and Regulations

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131.  

Additionally, if a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2005).   

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  


Analysis

The Board notes that VA examination reports clearly indicate 
that the veteran has a bilateral sensorineural hearing loss 
disability for VA purposes.  The veteran's audiological 
examination in July 2003 reveals hearing loss that meets VA's 
definition of a hearing loss disability.  However, the VA 
examiner's opinion on review is not shown to be supported by 
the competent evidence of record.  

The veteran has offered sworn testimony in this regard that 
he was exposed to high levels of noise while in service and 
had resultant hearing problems following such exposure.  

The Board finds that the statements from the veteran 
concerning in service noise exposure are credible when viewed 
in conjunction with the available evidence.  

Given the recently obtained medical opinion did not address 
these assertions, the Board further finds the competent 
evidence of record to be in equipoise.  As such, the benefit 
of the doubt must be applied in the veteran's favor.  
38 C.F.R. § 3.102.  Accordingly, service connection for 
bilateral hearing loss is warranted.  

The Board notes that under normal circumstances, it would 
discuss VA compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  Public Law No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  

As the benefit sought herein has been granted, the veteran is 
not prejudiced by the Board's failure to discuss this matter.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  



ORDER

Service connection for bilateral hearing loss is granted.  



REMAND

The veteran seeks service connection for tinnitus.  In the 
September 1976 report from the Cleveland Clinic, it was noted 
that the veteran reported having ear infections as a child, 
and had ringing in his ears for "quite a few years."

The Board is of the opinion that further development is 
warranted in order to determine the likely etiology of the 
veteran's claimed tinnitus.  

Accordingly, this claim is REMANDED to the RO for the 
following actions:

1.  The RO should undertake appropriate 
steps to contact the veteran in order to 
have him provide information concerning 
all treatment received for his claimed 
tinnitus since his separation from 
service.  Based on his response, the RO 
should undertake all indicated action to 
assist the veteran in obtaining copies of 
all clinical records from any identified 
treatment source.  He also should be 
asked to provide competent evidence to 
support his assertions that he has 
current disability manifested by tinnitus 
due to disease or injury in service.  

2.  The RO should schedule the veteran 
for an audiological examination and 
evaluation to determine the nature and 
likely etiology of the claimed tinnitus.  
All indicated testing should be 
conducted, and a complete medical history 
should be elicited from the veteran.  
Based upon a review of the claims folder 
and the examination results, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran currently has a disability 
manifested by tinnitus that is due to 
disease or injury that was incurred in 
service.  If the veteran does not suffer 
from tinnitus, that fact should be 
specifically indicated in the examination 
report.  The complete rationale for all 
opinions expressed should also be 
provided.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the appellant should be provided with a 
supplemental statement of the case, and 
an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


